DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert (Pub. No.: US 2020/0160530A1)
With respect to claims 1, 15:
Mehnert  discloses an image preprocessing apparatus using machine learning-based artificial intelligence, the image preprocessing apparatus comprising a computing system, the computing system comprising: a processor (fig. 1, item 3); a communication interface configured to receive an input image (fig. 1, item 2 is an image inputted to item 3 though an interface); and an artificial neural network configured to generate a first preprocessing condition and a second preprocessing condition through inference on the input image (fig. 1, has neural network with item 3 consist of two processing state as in parag. 0022, 0025 and 0044), wherein the processor comprises: a first preprocessing module configured to generate a first preprocessed image by applying the first preprocessing condition to the input image; and a second preprocessing module configured to generate a second preprocessed image by applying the second preprocessing condition to the input image (fig. 1, item 3 has two output which is a first and second preprocessed image that is feedback to input through the analysis module 5, 5a and 5, 5b), and wherein the processor is configured to control the first preprocessing module, the second preprocessing module, the artificial neural network, and the communication interface so that the first preprocessed image and the second preprocessed image are transferred to an image analysis module configured to perform image analysis on the input image based on the first preprocessed image and the second preprocessed image (fig.1, item 3 outputted first and second pre-processed image which are item 21 and are both inputted into analysis module 5 to produced 51, 51a and 51, 51b).
Mehnert discloses the claimed invention except for not mentioning a first and second preprocessing module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have first and second preprocessing module, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claims 2, 12, 16:
Mehnert discloses the image preprocessing apparatus of claim 1, wherein the 46Attorney Docket No.: IN3-005 (PATENT) processor is further configured to: transfer feedback of an objective function output of the image analysis module and the training input image to the artificial neural network so that the artificial neural network and the image analysis module train together for a correlation between the training input image and a result of an analysis of the training input image; and control the artificial neural network and the image analysis module so that the artificial neural network trains along with the image analysis module (fig. 1, and parag. 0040-0042).  
With respect to claim 3:
Mehnert discloses the image preprocessing apparatus of claim 1, wherein the computing system further comprises the image analysis module (fig. 1, item 5).
With respect to claim 4:
Mehnert  discloses the image preprocessing apparatus of claim 1, wherein the communication interface is further configured to transmit the first preprocessed image and the second preprocessed image to the image analysis module outside the computing system, wherein the communication interface receives the training input image and feedback of an objective function output of the image analysis module and transfers them to the artificial neural network so that the artificial neural network and the image analysis module train together for a correlation between the training input image and the result of the analysis of the training input image, and wherein the processor controls the artificial neural network so that the artificial neural network trains along with the image analysis module, and controls the image analysis module via the 47Attorney Docket No.: IN3-005 (PATENT) communication interface (fig. 1, parag. 0036-0043).  
With respect to claims 5, 13, 17:
Mehnert discloses the image preprocessing apparatus of claim 1, wherein the first preprocessing condition is a first window level including information about upper and lower limits of brightness values of the input image, and wherein the second preprocessing condition is a second window level including information about upper and lower limits of brightness values of the input image (parag. 0027).
With respect to claim 6:
Mehnert discloses the image preprocessing apparatus of claim 1, wherein the input image is an image acquired by a modality including at least one of X-ray imaging, computed tomography (CT), magnetic resonance imaging (MRI), ultrasonic imaging, positron emission tomography (PET), and single photon emission computed tomography (SPECT) (parag. 0006 discloses X-ray).  
With respect to claims 7, 18:
Mehnert discloses the image preprocessing apparatus of claim 1, wherein the image analysis module is a module configured to perform a task including at least one of image segmentation, object detection, diagnosis, quantification, and image analysis for the input image (fig. 1, item 5 and parag. 0020 discloses image analysis for the input image).  
With respect to claim 8:
Mehnert discloses the claim invention except for a third preprocessing condition through inference on the input image, wherein the processor further comprises a third preprocessing module configured to generate a third preprocessed image by applying the third preprocessing condition to the input image, and 48Attorney Docket No.: IN3-005 (PATENT) wherein the processor controls the first preprocessing module, the second preprocessing module, the third preprocessing module, the artificial neural network, and the communication interface so that the first preprocessed image, the second preprocessed image, and the third preprocessed image are transferred to the image analysis module.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above limitations, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claims 9:
 Mehnert discloses the image preprocessing apparatus of claim 1, wherein the first and second preprocessing modules are further configured to operate independently of each other (fig. 1 discloses a processor 3 with two output images which are not on the same path).  
With respect to claims 10, 14, 19:
Mehnert discloses the image preprocessing apparatus of claim 1, wherein the processor is further configured to provide the first and second preprocessing conditions to a user as descriptive information about at least one of the input image, the first preprocessed image, the second preprocessed image, the image analysis module, and the result of the analysis of the input image obtained by the image analysis module (fig. 1, shows the prepossessing 3 having first and second preprocessing output and the result of the analysis of the input image obtained by the image analysis module).
With respect to claim 11:
Mehnert discloses an image analysis support apparatus using machine learning-based artificial intelligence, the image analysis support apparatus comprising a computing system, the computing system comprising: a processor (fig. 1, item 3 is a processor); a communication interface configured to receive an input image (fig. 1, item 2 is an image inputted to item 3 though an interface); and an artificial neural network configured to generate a first preprocessing condition and a second preprocessing condition through 49Attorney Docket No.: IN3-005 (PATENT) inference on the input image (fig. 1, has neural network with item 3 consist of two processing state as in parag. 0022, 0025 and 0044), wherein the processor is configured to control the artificial neural network and the communication interface so that the first preprocessing condition is transferred to a first preprocessing module configured to generate a first preprocessed image by applying the first preprocessing condition to the input image and the second preprocessing condition is transferred to a second preprocessing module configured to generate a second preprocessed image by applying the second preprocessing condition to the input image (fig. 1, item 3 has two output which is a first and second preprocessed image that is feedback to input through the analysis module 5, 5a and 5, 5b), and wherein the processor is further configured to control, via the communication interface, the first preprocessing module, the second preprocessing module, and an image analysis module configured to perform image analysis on the input image based on the first preprocessed image and the second preprocessed image so that the first preprocessed image and the second preprocessed image are transferred to the image analysis module (fig.1, item 3 outputted first and second pre-processed image which are item 21 and are both inputted into analysis module 5 to produced 51, 51a and 51, 51b and parag. 0042-0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649